DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/2022 has been entered.
 
Response to Arguments
Applicant argues, with respect to claim 1, that the newly added limitation “the uneven distribution algorithms distribute the transformer power to each charging point unevenly in response to coding parameters including maximum transformer power, available network power and maximum auxiliary power of peripheral elements separate from the electric vehicle’ is not taught in Dougherty and Liu. 
The newly added limitations are rejected under Hernandez et al. (2013/002197) as found below.

Applicant argues, with respect to claims 11 and 13, that Rossi’s token does not represent a set amount of power for distributing power until a sum of the power reaches a maximum available charging power.
Rossi teaches charging points with tokens are allowed to draw power as long as the amount of tokens does not cause failure to the power supply (Col.10, Lines 19-28); wherein the charging points with a token that are receiving energy do not overload the power supply (Col.2, Lines 61-67). If the sum of the power is above a maximum available charging power from the power supply, the power supply would be overloaded. Therefore, Rossi discloses tokens distributing power until a sum of the power reaches a maximum available charging power.

Applicant argues, with respect to claims 11 and 13, that Appelbaum does not teach the percentages are a percentage of a respective request of each of the respective charging points with respect to a total requested power from the respective charging points combined.
Appelbaum discloses distributing power to multiple charging points as a percentage under the control of a power manager (Par.30); wherein the power manager distributes power based on a vehicle request (Par.19); wherein more power (higher percentage) is allocated where it is needed based on the respective vehicles real time needs (Par.20-21). Therefore the power allocated (percentage) is based on a respective request of each charging point.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dougherty (2014/0266039), Liu et al. (2020/0082352) and Hernandez et al. (2013/0002197). 
Claim 1: Dougherty teaches a method for load management of a charging station (300) (Fig.3), in which the charging station (300) includes (i) at least two charging points (104) each with a charging control (200) and a power electronics module (214) assigned to the respective charging point (104) (Par.28) (Fig.2), (ii) a load management server (116) (Par.20), and (iii) a transformer (310) connected to an electricity supply network (114), which provides the transformer (310) power limited by a network power of the electricity supply network (114) (Par.33), said method comprising: carrying out the load management using the load management server (116/Central control system) to control an allocation of the transformer (310) power among the respective charging points (104) (Par.33-34); controlling a respective charging operation of a particular electric vehicle (102) at a particular charging point (104) by the load management via the respective charging control connected to the load management server, in which a charging power controlled by the load management is provided by the respective power electronics module (214) assigned to the respective charging point (104) (Par.72); operating the load management in a dynamic execution mode if the charging station is in a fault-free system state, wherein, in the dynamic execution mode, the transformer power is allocated between the respective charging points (104) according to at least one specified distribution algorithm (First-come first-served) (Par.40 and 73); and operating the load management in a static execution mode if the charging station is in a faulty system state (communication failure), wherein, in the static execution mode, the transformer power is distributed evenly over each charging point (104) according to an Equal Distribution Algorithm (Equal current allocation scheme) (Par.50 and 54).  
Dougherty does not explicitly teach depending on demand for charging power by the respective charging points the dynamic execution mode dynamically switches between uneven distribution algorithms which distribute the transformer power to each charging point unevenly over each charging point.
Liu teaches a method for load management of a charging station (100), in which the charging station (100) includes at least two charging points (110) (Fig.1); depending on demand for charging power by the respective charging points (110) a dynamic execution mode dynamically switches between distribution algorithms (scheme) (Par.95-96) which distribute power to each charging point (110) unevenly over each charging point (110) (Par.110).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Liu in the system of Dougherty to have had chosen the most suitable supply for each charging point (Par.105) thereby optimizing the available power to the charging points (Par.113).
Furthermore, the combination of Dougherty and Liu does not explicitly teach wherein the uneven distribution algorithms distribute the transformer power to each charging point unevenly in response to coding parameters including maximum transformer power, available network power and maximum auxiliary power of peripheral elements separate from the electric vehicle.
Hernandez teaches distributing transformer (54) power to each of at least two charging points (20, 142 and 144) in response to a maximum transformer (54) power, available network (52) power and maximum auxiliary power of peripheral elements separate from an electric vehicle (non-vehicle charging loads) (Par.27-28).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Hernandez in the combination to have had ensured that power for non-vehicle loads is not negatively affected by operation of the charging points (Par.31); and have had not exceeded available source power.
Claim 2: Dougherty, Liu and Hernandez teach the limitations of claim 1 as disclosed above. Dougherty wherein the load management takes into account at least one additional peripheral element of the charging station, by deriving the charging power to be distributed from the transformer power minus a power requirement of the at least one peripheral element.  
Hernandez teaches a load management takes into account at least one additional peripheral element (non-vehicle charging loads) of a charging station (20), by deriving the charging power to be distributed from a transformer (54) power minus a power requirement of the at least one peripheral element (non-vehicle charging loads) (Par.27-28).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Hernandez in the system of Dougherty to have had ensured that power for peripheral elements is not negatively affected by operation of the charging station (Par.31).
Dougherty teaches wherein the load management is initialized with the dynamic execution mode (Par.40) (Fig.4).  
Claim 3: Dougherty, Liu and Hernandez teach the limitations of claim 1 as disclosed above. Dougherty teaches wherein a faulty system state is produced by a faulty component of the charging station (300) (Par.53, Communication failure.).  
Claim 5: Dougherty, Liu and Hernandez teach the limitations of claim 1 as disclosed above. Dougherty teaches wherein the at least one specified distribution algorithm is configured according to customer-specific characteristics at least according toPORS-1152US 10the following list: customers with premium charging contracts (Par.56, Priority tier), charge status of the electric vehicle (charge level) (Par.22), time of arrival at the charging station (Par.55), public authority priority (Par.55, Priority tier of the charging device.), requested charging power level (desired amount) (Par.22), and variations in a local electricity supply network (Par.43).  
Claim 7: Dougherty, Liu and Hernandez teach the limitations of claim 1 as disclosed above. Dougherty wherein the load management takes into account at least one additional peripheral element of the charging station, by deriving the charging power to be distributed from the transformer power minus a power requirement of the at least one peripheral element.  
Hernandez teaches a load management takes into account at least one additional peripheral element (non-vehicle charging loads) of a charging station (20), by deriving the charging power to be distributed from a transformer (54) power minus a power requirement of the at least one peripheral element (non-vehicle charging loads) (Par.27-28).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Hernandez in the system of Dougherty to have had ensured that power for peripheral elements is not negatively affected by operation of the charging station (Par.31).
Claim 8: Dougherty teaches a charging station having a load management system (Fig.3) comprising: at least two charging points (104) each with a respective (200) and a respective power electronics module (214) assigned to the respective charging point (104) (Par.28) (Fig.2), a transformer (310) connected to an electricity supply network (114), wherein the transformer (310) is configured to provide a transformer power from a network power that is limited by the electricity supply network (114) (Par.33), and a load management server (116/Central control system) configured to carry out the load management and, in doing so, control an allocation of the transformer power among the respective charging points (104) (Par.33-34); wherein the load management server is additionally configured to carry out a respective charging operation of a respective electric vehicle (102) via the respective charging control connected to the load management server, wherein the respective power electronics module (214) assigned to the respective charging point (104) is configured to provide a charging power controlled by the load management (Par.72); wherein the load management has a dynamic execution mode and a static execution mode, the load management being configured to implement the dynamic execution mode if the charging station is in a fault-free system state (Par.40 and 73), and the load management being configured to implement the static execution mode if the charging station is in a faulty system state (Par.50 and 54), wherein the dynamic execution mode is configured to allocate the transformer power between the respective charging points (104) according to at least one specified distribution algorithm (First-come first served) (Par.40), and PORS-1152US11wherein the static execution mode is configured to distribute the transformer power evenly over each charging point (104) according to an Equal Distribution Algorithm (Equal current allocation scheme) (Par.50 and 54).  
Dougherty does not explicitly teach depending on demand for charging power by the respective charging points the dynamic execution mode dynamically switches between distribution algorithms which distribute the transformer power to each charging point unevenly over each charging point.
Liu teaches a method for load management of a charging station (100), in which the charging station (100) includes at least two charging points (110) (Fig.1); depending on demand for charging power by the respective charging points (110) a dynamic execution mode dynamically switches between distribution algorithms (scheme) (Par.95-96) which distribute power to each charging point (110) unevenly over each charging point (110) (Par.110).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Liu in the system of Dougherty to have had chosen the most suitable supply for each charging point (Par.105) thereby optimizing the available power to the charging points (Par.113).
Furthermore, the combination of Dougherty and Liu does not explicitly teach wherein the uneven distribution algorithms distribute the transformer power to each charging point unevenly in response to coding parameters including maximum transformer power, available network power and maximum auxiliary power of peripheral elements separate from the electric vehicle.
Hernandez teaches distributing transformer (54) power to each of at least two charging points (20, 142 and 144) in response to a maximum transformer (54) power, available network (52) power and maximum auxiliary power of peripheral elements separate from an electric vehicle (non-vehicle charging loads) (Par.27-28).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Hernandez in the combination to have had ensured that power for non-vehicle loads is not negatively affected by operation of the charging points (Par.31); and have had not exceeded available source power.
Claim 9: Dougherty, Liu and Hernandez teach the limitations of claim 8 as disclosed above. Dougherty wherein the load management takes into account at least one additional peripheral element of the charging station, by deriving the charging power to be distributed from the transformer power minus a power requirement of the at least one peripheral element.  
Hernandez teaches a load management takes into account at least one additional peripheral element (non-vehicle charging loads) of a charging station (20), by deriving the charging power to be distributed from a transformer (54) power minus a power requirement of the at least one peripheral element (non-vehicle charging loads) (Par.27-28).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Hernandez in the system of Dougherty to have had ensured that power for peripheral elements is not negatively affected by operation of the charging station (Par.31).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dougherty (2014/0266039), Liu et al. (2020/0082352) and Hernandez et al. (2013/0002197) as applied to claims 1 and 8 above, and further in view of Rossi (8,106,627).
Claims 10 and 12: Dougherty, Liu and Hernandez teach the limitations of claims 1 and 8 as disclosed above. The combination of Dougherty and Liu does not explicitly teach the uneven distribution algorithms include a Token Bucket algorithm where tokens, each including a predetermined amount of power, are iteratively distributed to the respective charging points until a sum of the predetermined amount of power of the distributed tokens reaches a maximum available charging power.
Rossi teaches a Token Bucket algorithm where tokens (502) (Figs.5-6), each including a predetermined amount of power, are iteratively distributed to the respective charging points (215A-215D) until a sum of the predetermined amount of power of the distributed tokens reaches a maximum available charging power (Col.2, Lines 61-67) (Col.10, Lines 8-28).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Rossi in the combination to have had a controlled communication timing system (Col.2, Lines 51-54) to have had coordinated charging of the vehicles to restrict the load on a power supply to safe levels (Col.4, Lines 48-63).

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dougherty (2014/0266039), Liu et al. (2020/0082352) and Hernandez et al. (2013/0002197) as applied to claims 1 and 8 above, and further in view of Appelbaum et al. (2015/0266389).
Claims 11 and 13: Dougherty, Liu and Hernandez teach the limitations of claims 1 and 8 as disclosed above. The combination of Dougherty and Liu does not explicitly teach the uneven distribution algorithms include a Percentage Distribution algorithm where the power is distributed as a percentage of a respective power request of each of the respective charging points with respect to a total requested power from the respective charging points combined.
Appelbaum teaches an uneven distribution algorithm including a Percentage Distribution algorithm (Fig.2) where the power is distributed as a percentage of a respective power request of each of respective charging points ( 215, 220 and 225) with respect to a total requested power from the respective charging points combined (Par.19-21, The power is allocated based on real-time needs of the vehicles; more power (higher percentage) is allocated where needed. The power allocation (percentages) are based on a power request of each vehicle connected to each respective charging point.) (Par.30).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Appelbaum in the combination to have had the expected result of allocating available power efficiently (Par.21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                                                                                                                                                                                                        
                                                                                                                                                                                                   /RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        September 14, 2022